IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                      No. 85276
                RESIGNATION OF KEVIN R. BRIGGS,
                BAR NO. 5588.
                                                                          FM0
                                                                          SEP 2 6 2022
                                                                        ELI
                                                                      CLERK


                                                                          C    DEPUTY CLERK




                          ORDER GRANTING PETITION FOR RESIGNATION
                            This is a joint petition by the State Bar of Nevada and attorney
                Kevin R. Briggs for his resignation from the Nevada bar.
                            SCR 93(5) provides that Nevada attorneys who are not actively
                practicing law in this state may resign from the state bar if certain
                conditions are met. The petition includes statements from state bar staff
                confirming that no disciplinary, fee dispute arbitration, or client security
                fund matters are pending against Briggs; and that he is current on all
                membership fee payments and other financial commitments relating to the
                practice of law in this state. See SCR 93(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.      See SCR 93(5)(a)(2).     Briggs acknowledges that this
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct prior
                to resignation.    See SCR 93(5)(c)-(d).   Finally, Briggs has submitted an
                affidavit of compliance with SCR 115. See SCR 93(5)(e).



SUPREME COURT
      OF
    NEVADA


(0) I947A
                                                                              27,- 3 0 LIP
                            The   petition satisfies the       requirements of SCR 93(5).
                Accordingly, we approve attorney Kevin R. Briggs's resignation.      SCR

                93(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                                                     C.J.




                cc:   Bar Counsel, State Bar of Nevada
                      Kevin R. Briggs
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A